DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement with traverse dated 01/26/2022.

Elected Species
 
    PNG
    media_image1.png
    532
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    645
    media_image2.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.


Examinable Species
The examinable species is represented the bipolar host represented by  Host-1:
. 
    PNG
    media_image3.png
    319
    639
    media_image3.png
    Greyscale
 
The electron transporting host is represented by Compound 14:

    PNG
    media_image4.png
    353
    347
    media_image4.png
    Greyscale

Compound 14 reads on applicants’ Formula 2 wherein Ar1-Ar3 are phenyl groups; E = NAr4, Ar4 = phenyl
The examinable species reads on claims 27-28, 39, 41, 45-50. Claims 29-38, 40, 42-44, 53-66 are withdrawn from further consideration as not belonging to the examinable species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s)  27-28, 39, 41, 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2014/0249308) in view of Zheng (US 2014/0284584).

Regarding Claims 27-28, 39, 41, 45-50,  Parham teaches an OLED (paragraph 57) wherein lactams such as Compound 14 (an obvious variant of Parham’s generic Formula 1 reads on applicants’ Formal 2 as discussed above) is applied as a matrix material for phosphorescent emitters (paragraph 54).
Parham further teaches that Compound 14 can be used in combination with bipolar matrix materials (paragraph 54). Compound 14 along with a bipolar matrix material is viewed as a composition reading on applicants’ bipolar host and electron transporting host (per claim 39).
Matrix material combination for phosphorescent emitter is viewed as composition with bipolar host, electron transporting host and phosphorescent emitter (per claim 45). 
Parham fails to mention a specific bipolar matrix material. 
Zhang teaches an OLED comprising bipolar hosts (abstract, paragraph 44) which include Host 1 (page 4, above).

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known bipolar host which would have included       Host-1 which reads on the instant limitations, absent unexpected results (per claims 27, 47-50).	
Host-1 comprises a carbazole (per claim 28).
Ar1 = Formula 3 W = CR, R = H (per claim 41).
Device layers can be applied by spin coating (solvent based); viewed as matrix materials/phosphorescent emitter composition in solvent (per claim 46).


Response to Amendment
The office has applied new art in this Final Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786